Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 22, 24 and 25 are under consideration in this application.
            Claims 26 and 27 remain held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
              The 35 USC 102, 103 and 112 rejections are hereby withdrawn in view of applicants’ amendments to the claims and the declaration under 37 CFR 1.132 by Yang filed on January 19, 2021.
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 23 fails to recite the chemical structures of compounds 9, 80, 81, 83-85, 92 and 100.  Appropriate correction is required.
Allowable Subject Matter
Claims 22 and 25 are allowed.
Conclusion            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
January 27, 2021